Title: To George Washington from Brigadier General Lachlan McIntosh, 12 March 1779
From: McIntosh, Lachlan
To: Washington, George


Sir
Fort Pitt [Pa.] 12th March 1779.
I was honored with your Excellency’s Instructions of Philada 31st January & Middle Brook 12th Febry last, which shall be strickly complyed with to the Utmost of my power. & hope now Military Matters are in a proper Train they will be better Executed—but fear I shall not be able to get that thorough knowledge of the Country you require & that I could Wish, as few or none of the old Traders or Travelers remain in this Department now. they are all either gone off to the Enemy, Joined our Army below, or removed East of the Mountains & down this River. indeed the Emigration down the Ohio from this quarter I fear will Depopulate it altogether unless I have orders to put a timely stop to it immediately. it is thought near one half of what Remains here will go down to Kaintucky, the Falls or to Illenois (as they Say themselves) this spring. their desire of Securing new Lands is so great notwithstanding the Danger they see their Country at present in, & that the Extent of our possessions is our greatest weakness. I would not be Surprised, & expect to hear soon of an Application for a Continental Army for the protection of these new & remote settlements, altho we have every Corner of our Country already to defend & strugle for.
The Boats also that would be necessary for the purposes you intend cannot be made here for want of work Men & Materials untill they are Sent from below. Colo. George Morgan who keeps almost all his public business in this Dept. a profound Secrete from me among his other Schemes sent up a parcell of Boat Carpenters here from Philadelphia last summer to make a Number of Armed Gallies (for what purpose I could never Learn) but as he never came himself to direct them, nor Sent a Single Article that was Necessary as he promised, I employed them to make Six Batteaux & two Flats as we had none, & could not do without them. and to asist at our Fortifications untill the 1st Jany when their times were out which was so Expensive, rather than they should be Idle. I cannot help observing here sir, of this Gentleman & others who have Seperate Veiws & Connections, & a Variety of Lucrative Offices to bestow, Independent as they think of any person who Commands in the Department, that it gives them Such Influence as to make such Officers Authority if hes is Strictly in his Duty Contemptible, which I will Explain further to your Excellency when I have the Honor of Seeing you In the Mean time, I must earnestly request you to think of some other General Officer to Succeed me in this Command, which is become exceeding Disagreeable, nor do I think I can be of the Service in it that I ought or would Wish here after, Notwithstanding I have been the greatest Slave in it, Since my first arival. Any where else you please, or think my Small Abilitys can be of use to my Country, in the Service of which I desire to spend the remainder of my Life if required. I Shall be Satisfyed. Yet, (if it deserves Consideration) I begg Leave only to Mention, the distressed Situation of my own Country and Family at present. Colo. Neville has Just Confirmed the Report I had before, that they with the whole State of Georgia, & every Farthing of Property I have in the world are in the possession of the Enemy. but of this as you think proper.
I am Sorry to inform you that Contrary to my Expectation things have taken a turn here much for the Worse Since I wrote to you the 13th Jany. the 30th of that Month I receivd an Express from Colo. Gibson informing me that one Simon Girty (a Runagade among many others from this place) got a Small party of Mingoes (a Name by which the Six Nations, or rather the Senneca Tribe is known among the western Indians) & waylaid Capt. Clark of the 8th Pennsylva Regt with a Sargeant & 14 privates about three Miles this Side of Fort Laurens, as they were Returning after Escorting a few Supplys for that post, and made Clark Retreat to the Fort again, after killing two, & taking one of his Men prisoner with his Saddle Baggs & all his Letters. Upon hearing this Unexpected Intelligence I immediately Sent for the Colonels Crawford & Brodhead to advise with them upon the best method of Supplying that Garrison with provision. of which it was very Short, & we had barely Horses enough fit for Service to Transport a Sufficient quantity of Flour over the Mountains for our daily Consumption, & Scarce of Forage for them, altho’ they were almost worn down, It was therefore thought most Eligible upon that & other Accounts to Send a Supply by Water up Muskingum River, as you may See by my Instructions to Major Taylor inclosed who was charged with that Duty No. 1. The Inclosures No. 2. 3—& 4. contain the Inteligence I received afterwards from Colo. Gibson at Fort Laurens, and from Capt. John Killbuck at Coochauchking, & will shew the Effect & Sudden Change the Affair of Capt. Clark had upon the Savages prompted & Encouraged by the English.
The paper No. 5. is an Answer to Capt. John Killbucks Message & is inclosed for your approbation, & was Occasioned by my Anxiety for Taylors Safety, & to Counter-Act the assertion of the English, that we only wanted the Lands of the Indians & as a proof had already taken possession. as well as a Message I was informed Colo. Morgan Sent by one Sulivan to them upon his arrival after 8 Months absence, without my approbation or knowledge, telling them the Congress did not want them to take up the Hatchet, but to Lye still & Smoke their Pipes as he formerly told them. that the last Treaty held with them here was false, or that the Interpreter (Colo. Gibson) told them Lyes.

The 26th February a Scalping Party killed & carryed off 18 persons Men women & Children upon the Branches of Turttle Creek, 20 Miles East of this, upon the pennsylvania Road which was the first Mischief done in the settlements since I marched for Tuscorawas, & made me apprehensive now the Savages were all inimically Inclined, & struck the Inhabitants of Westmoreland with Such a panick that great part of them were moving away. while I was endevouring to rouse the Militia, & Contriving by their Asistance to retaliate & make an Excursion to some Mingo Town upon the Branch of Alegany River who were Supposed to have done the Mischief. A Messenger came to me the 3d March Inst. who Slip’t out of Fort Laurens in the Night of Sunday the 28th Feby—by whom Colo. Gibson would not Venture to write, & informed me that on the Morning of Tuesday the 23d February a Waggoner who was Sent out of the Fort for the Horses to draw Wood, & 18 Men to Guard him were fired upon, & all killed & Scalp’t in Sight of the Fort, which the Messenger left Invested & beseiged by a Number of Wya⟨nd⟩ots Chipwas, Delawares &ca—and in the Last Account I had from them which made me very unhappy as they were so Short of Provision, & out of my power to Supply them with any quantity, or if I had it with Men for an Escort, Since Major Taylor went, who I thought now was inevitably lost and if I had both, there was no Horses to carry it, or Forage to feed them without which they cannot Subsist at this Season. In this Extreme Emergency & difficulty, I earnestly requested the Lieutenants of the Several Countys on this Side of the Mountains to Collect all the Men, Horses provision & Forage they could at any price & repair to Beaver Creek on Monday next the 15th Instant in order to March on that or the next Day to Tuscorawas. & if they would not be prevailed upon to turn out, I was determined with such of the Continental Troops as are able to March, & all the provision we have at all Events to go to the Relief of Fort Laurens upon the Support of which I think the Salvation of this part of the Country Depends.
I have no intelligence from the Country yet, that I can depend on.
Some Say the people will turn out on this Occasion with their Horses. others, that Mischeivous persons influinced by our Disgusted staff are Discouraging them as much as possible. but am now happily relieved by the arrival of Major Taylor here who returned with 100 Men & 200 Keggs flour—he was Six Days going up about 20. Miles of Muskingum River, the waters were so high & stream so Rapid. & as he had above 130 Miles more to go, he Judged it impossible to relieve Colo. Gibson in time—and therefore returned, having Lost two of his men sent to flank him upon the shore, who were killed & scalp’t by some Warriours coming down Muskingum River. & have my doubts of our only pretended Friends the Delawares of Coochauchking, as none other are settled upon that Water.

I have the Honor to Inclose you the Last return I had from Colo. Brodhead at Beaver Creek. that of the Military stores, & the only General one I ever could get from our Quarter Master. & am with the Utmost Respect. Your Excellency’s most obt & most Hble servt
Lachn McIntoch B.G. Comg Western Dept.
